Case 1:18-cv-21052-FAM Document 37 Entered on FLSD Docket 11/16/2018 Page 1 of 2

                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                       Miami Division

                                                   MDLNo.2599
                                                   Master File No. 15-02599-MD-MORENO
                                                   S.D. Fla. Case No. 18-21052-CV-MORENO

  INRE:

  TAKATA AIRBAG PRODUCTS
  LIABILITY LITIGATION


  THIS DOCUMENT RELATES TO
  PERSONAL INJURY TRACK CASES


  TYLER MEIER,

                 Plaintiff,
          v.
  FCA US LLC, f/k/a Chrysler Group LLC,

                 Defendant.


                                    ORDER TO SHOW CAUSE

          THIS CAUSE came before the Court upon ·a sua sponte review of the record.

          On May 18, 2018, the Court issued an Order Reopening Case and Setting Deadline for

  Pretrial Motions (D.E. 2779 in 15-02599 and D.E. 979 in 15-20664). The Court noted at that .

  time that its "obligation [was] to rule on motions, and to date, no motions ha[d] been filed in this
                                                                       '
  personal injury case that was originally filed in 2017." Id at 2. The Court further instructed the

  Parties that "if the case continues to remain idle, it would not 'benefit from further coordinated

  proceedings' in this MDL and a suggestion of remand [would] ensure 'the maximum efficiency

  for all parties and the judiciary."' Id (citing In re Methyl Tertiary Butyl Ether ("MTBE") Prod

  Liab. Litig., No. 04 CIV. 4968 (VSB), 2017 WL 5468758, at *2 (S.D.N.Y. Nov. 13, 2017) ("The

  Court's discretion to suggest remand generally turns on the question of whether the case will

  benefit from further coordinated proceedings as part of the MDL.").
Case 1:18-cv-21052-FAM Document 37 Entered on FLSD Docket 11/16/2018 Page 2 of 2

          The Court held a status conference on June 12, 2018, at which time the Court was

  informed that because FCA US LLC was a new defendant, this case should "remain in the MDL

  so that discovery [could] be coordinated with the economic loss class discovery." (See D.E

  2865 at f6.) Four months have passed since the status conference, and the Court is not aware of

  any submitted pretrial motion or of the current status of common liability discovery.

  Accordingly, it is

          ORDERED AND ADJUDGED that the Parties submit a joint status report on this

  matter no later than Friday, November 30, 2018. The Parties shall update the Court on the

  current status of discovery and advise the Court on whether this case should be suggested for

  remand back to the Western District of Wisconsin.                              (
          DONE AND· ORDERED in Chambers at Miami, Florida this           by          of November

  2018.



                                                                C   .MORENO
                                                                 STATES DISTRICT JUDGE

  Copies furnished to:

  Counsel of Record




                                                 2
